47 F. Supp. 622 (1942)
UNITED STATES
v.
BAUMGARTNER.
No. 1278.
District Court, W. D. Missouri, W. D.
November 11, 1942.
Maurice M. Milligan, U. S. Atty., and Richard K. Phelps, Asst. U. S. Atty., both of Kansas City, Mo., for plaintiff.
John Rhodes (of firm of Bowersock, Fizzell & Rhodes), of Kansas City, Mo., for defendant.
OTIS, District Judge.
In this proceeding, which has been brought under the appropriate statute to cancel a certificate of naturalization, I make the following formal findings of fact. 1. Carl Wilhelm Baumgartner became a naturalized citizen of the United States September 26, 1932, on an application filed May 16, 1932. 2. To obtain naturalization he swore in open court that he renounced all fidelity to any foreign state and particularly to The German Reich and that he would bear true faith and allegiance to the Constitution and laws of the United States. 3. At the very time he took that oath he accepted as sound and believed to be righteous the principles of government then advocated and thereafter put in practice by Adolph Hitler, his real loyalty was to those principles. 4. Hitler's principles are diametrically opposed to those of the United States. Hitler believes in dictatorial rule, not in government "of the people, by the people and for the people." Hitler despises and has destroyed, where he could, representative government. Hitler asserts the Nazis are superior to other men, entitled to superior privileges, that America's doctrine that "all men are created equal" is the raving of idiots. Hitler, by his tools, puts to the torch cathedrals, synagogues and churches; desecrates the lodges of Free Masons; burns libraries and books; imprisons priests, rabbis, clergymen; tortures the old, the weak, the young, if they are not of his so-called "superior" race; robs helpless individuals of minorities of their property, sends them penniless into exile, murders hundreds *623 of thousands of them in cold blood. Hitler enslaves millions, tramples under foot peoples who were free, who asked only that they might live in freedom; perverts and debases the minds and souls of young men and young women. Baumgartner has approved in his own hand-writing, either expressly or by inference, all these infamies. He defends them. He says that Hitler's end justifies Hitler's means.
Baumgartner's own testimony has destroyed a contention he might have made, although it would have been specious at best. Hitler did not come into full power until after Baumgartner took the oath of allegiance. The full measure of Hitler's depravity was not, in the beginning, known to the world. It became known speedily. Baumgartner has testified on the witness stand in this trial that his loyalty to the United States, its constitution, its principles of government, was exactly the same when he took the oath as when he was writing his diary. He was just as loyal to the United States in 1932 as on February 25, 1939, when he wrote that he had attended a meeting opened with the "national anthem" (the Nazi national anthem, not The Star Spangled Banner), "whereupon everyone naturally arose and assumed the usual German stance with the arm extended to give the National Socialistic greeting." As when he wrote (February 25, 1937): "I said * * * that in my opinion it was the duty of German Americans to * * * fend off all attacks on Germany." As when he wrote (March 23, 1939) after Hitler's entrance in Memal: "This ends another of the crazy doings of the western democracies." As when he wrote (March 29, 1939): "a good German who has not been Americanized, that is ruined." As when he wrote (December 31, 1940): "Hitler's speech * * * was an effective answer to Roosevelt's false and twisted statements." As when he wrote (December 22, 1938): "The only ones who have any ideas here are the Jews and their ideas are vile, mean and malicious." The effect of Baumgartner's own declaration is that his ideas, when he took the oath of allegiance, were the same in substance as his statements, oral and written, show them to have been thereafter.
Baumgartner has been given a trial in the American way. When he complained to the court that he was having difficulty in obtaining a lawyer, the court sent him for advice and help to the retiring President of the Missouri Bar Association, a distinguished and outstanding lawyer. He has been represented by that lawyer with his characteristic and great ability. Everything Baumgartner or his learned counsel wished to present has been heard and considered. He has been the recipient of due process of law in full measure, running over.

Conclusion of Law
There is only one possible conclusion to be reached. The order admitting Carl Wilhelm Baumgartner to citizenship and the certificate of citizenship granted him were obtained by fraud; they were illegally procured by means of an oath falsely made, that he had renounced all fidelity to The German Reich and that he would bear true faith and allegiance to the Constitution and laws of the United States.

Decree
This cause coming on to be heard upon the pleadings, the evidence introduced, the written and oral arguments of counsel, the Court having made findings of fact and stated a conclusion of law and being fully advised in the premises, it is by the Court ordered, adjudged and decreed (1) that the order of this Court made September 26, 1932, admitting Carl Wilhelm Baumgartner to citizenship in the United States be and it is cancelled and set aside, (2) that Carl Wilhelm Baumgartner be and he is hereby directed to surrender his certificate of naturalization to the clerk of this court, (3) that Carl Wilhelm Baumgartner be and he is restrained and enjoined from claiming any right, privilege, benefit or advantage whatsoever under his certificate of naturalization, (4) that the costs be and they are assessed against him.